Name: Council Regulation (EEC) No 3786/85 of 20 December 1985 amending Regulation (EEC) No 3588/82 on common rules for imports of certain textile products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 85 Official Journal of the European Communities No L 366 / 37 COUNCIL REGULATION (EEC) No 3786 /85 of 20 December 1985 amending Regulation (EEC) No 3588 / 82 on common rules for imports of certain textile products originating in Yugoslavia THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the Act of Accession of Spain and Portugal and in particular Articles 27 and 396 thereof, Having regard to the proposal from the Commission , Whereas , pursuant to Articles 183 and 370 of the Act of Accession , the Community has negotiated a protocol of adjustment to the supplementary protocol to the EEC-Yugoslavia Cooperation Agreement , referred to by the Act of Accession ; Whereas , pursuant to Article 27 of the Act of Accession , Annex II thereto , Regulation (EEC) No 3588 / 82 ('), as last amended by Regulation (EEC ) No 194 / 84 ( 2 ), must be adapted to take account of the accession of Spain and Portugal ; Whereas , pursuant to Article 2 ( 3 ) of the Treaty of Accession of Spain and Portugal , the institutions of the Communities may adopt , before accession , the measures referred to in Articles 27 and 396 of the Act , such measures entering into force subject to , and on the date of such , the entry into force of the said Treaty , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC ) No 3588 / 82 is hereby amended as follows : 1 . In Article 10 : ( a ) the following are added in paragraph 3 : 'Spain 7,5 % Portugal 1,5 % '; ( b ) the following paragraphs art inserted after paragraph 3 : '3a . For the purposes of applying paragraphs 2 and 3 in 1986 , the preceding calendar year's total imports into the Community shall be calculated on the basis of imports into the Community as constituted on 31 December 1985 , and also imports into Spain and Portugal . Trade between the Community and Spain and Portugal , and trade between Spain and Portugal themselves , shall not be included in these quantities . 3b . For the purposes of establishing in 1986 the Community limits and regional limits , other than for Spain and Portugal , if the data for calculating the total quantities of imports into the Community pursuant to paragraph 3a are not available , or if these quantities are lower than those calculated in accordance with the rules used before accession, the latter shall continue to apply . For the purposes of calculating regional limits for Spain and Portugal , if statistics for 1985 are not available , the total quantities of imports into the Community will be calculated in the same way as provided for in paragraph 3a on the basis of imports in 1984 .' 2 . Annex II is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1986 , subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. KRIEPS o OJ No L 374 , 31 . 12 . 1982 , p . 47 . ( 2 ) OJ No L 26 , 30 . 1 . 1984 , p . 1 . No I 366 / 38 Official Journal of the European Communities 31 . 12 . 85 ANNEX ANNEX II QUANTITATIVE LIMITS FOR 1986 GROUP I A Category CC J heading No NIMEXE code ( 1986 ) Description Third countries Mem ber States Units Quantitative limits from 1 January- to 31 December 1986 1 55.05 55.05-13 , 19 , 21 , 25 , 27 , 29 , 33 , 35 , 37 , 41 , 45 , 46 , 48 , 51 , 53 , 55 , 57 , 61 , 65 , 67 , 69 , 72 , 78 , 81 , 83 , 85 , 87 Cotton yarn , not put up for retail sale Yugo ­ slavia E P EEC Tonnes 88 18 8 019 2 55.09 55.09-03 , 04 , 05 , 06 , 07 , 08 , 09 , 10 , 11 , 12 , 13 , 14 , 15 , 16 , 17 , 19 , 21 , 29 , 32 , 34 , 35 , 37 , 38 , 39 , 41 , 49 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 68 , 69 , 70 , 71 , 73 , 75 , 76 , 77 , 78 , 79 , 80 , 81 , 82 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 Other woven fabrics of cotton : Woven fabrics of cotton , other than gauze , terry fabrics , nar ­ row woven fabrics , pile fabrics , chenille fabrics , tulle and other net fabrics Yugo ­ slavia E P EEC Tonnes 90 18 9 746 2 a ) 55.09-06 , 07 , 08 , 09 , 51 , 52 , 53 , 54 , 55 , 56 , 57 , 59 , 61 , 63 , 64 , 65 , 66 , 67 , 70 , 71 , 73 , 83 , 84 , 85 , 87 , 88 , 89 , 90 , 91 , 92 , 93 , 98 , 99 a ) Of which other than un ­ bleached or bleached Yugo ­ slavia E P EEC Tonnes 20 5 2 066 3 56.07 A 56.07-01 , 04 , 05 , 07 , 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29 , 30 , 31 , 35 , 38 , 39 , 40 , 41 , 43 , 45 , 46 , 47 , 49 Woven fabrics of man-made fibres (discontinuous or waste ): A. Of synthetic textile fibres : Woven fabrics of synthetic fibres ( discontinuous or waste) other than narrow woven fabrics , pile fabrics ( including terry fabrics ) and chenille fabrics Yugo ­ slavia E P EEC Tonnes 21 4 922 31 . 12 . 85 Official Journal of the European Communities No L 366 / 39 GROUP I B Mem ­ Category CCT heading No NIMEXE code ( 1986 ) Description Third countries ber States U nits Quantitative limits from 1 January to 31 December 1986 5 1 000 pieces60.05 A I II Yugo ­ slavia E P EEC 52 10 1 667 a ) b)4 bb ) Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys , pullovers , slip-overs , waistcoats , twinsets , cardigans , bed jackets and jumpers , knitted or crocheted , not elastic or rub ­ berized , of wool , of cotton or of man-made textile fibres 11 aaa ) bbb ) ccc ) ddd ) eee ) 22 bbb ) ccc ) ddd ) eee ) fff ) 60.05-01 , 31 , 33 , 34 , 35 , 36 , 39 , 40 , 41 , 42 , 43 6 Men's and boys' outer garments : Yugo ­ slavia 1 000 piecesE P EEC 35 10 766 61.01 B V d) 1 2 3 e ) 1 2 3 61.02 B II e ) 6 aa ) bb ) cc ) Women 's , girls' and infants ' outer garments : B. Other : Men's and boys' woven breeches , shorts and trousers ( including slacks ); women's , girls' and infants' woven trousers and slacks , of wool , of cotton or of man-made textile fibres 61.01-62 , 64 , 66 , 72 , 74 , 76 61.02-66 , 68 , 72 7 60.05 1 000 piecesYugo ­ slavia E P EEC 30 7 413 All b ) 4 aa ) 22 33 44 55 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women 's , girls' and infants ' outer garments : B. Other : Blouses and shirt-blouses , knit ­ ted , crocheted ( not elastic or rubberized ), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres 61.02 B II e ) 7 bb ) cc ) dd ) 60.05-22 , 23 , 24 , 25 61.02-78 , 82 , 84 31 . 12 . 85No L 366 / 40 Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 8 61.03 A 61.03-11 , 15 , 19 Men 's and boys' under garments , including collars , shirt fronts and cuffs : Men's and boys' shirts , woven , of wool , of cotton or of man-made textile fibres Yugo ­ slavia E P EEC 1 000 pieces 70 14 2 575 GROUP II A Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 9 55.08 62.02 B III a ) 1 Terry towelling and similar terry fabrics of cotton : Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : Yugo ­ slavia E P EEC Tonnes 24 6 744 55.08-10 , 30 , 50 , 80 62.02-71 B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics 31 . 12 . 85 Official Journal of the European Communities No L 366 /41 GROUP II B Category CCT heading No NIMEXEcode ( 1986 ) Description Third countries Mem ­ ber States Units Quantitative limits from 1 January to 31 December 1986 12 60.03 A B I II b ) C D 60.03-11 , 19 , 20 , 27 , 30 , 90 Stockings , under stockings , socks , ankle-socks , sockettes and the like , knitted or crocheted , not elastic or rubberized : Other than women's stockings of synthetic textile fibres Yugo ­ slavia E P EEC 1 000 pairs 280 30 4 717 15 B 61.02 B II e ) 1 aa ) bb ) cc ) 2 aa ) bb ) cc ) 61.02-31 , 32 , 33 ,35 , 36 , 37 , 39 , 40 Women's , girls' and infants' outer garments : B. Other : Women's , girls ' and infants' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers , other than garments of category 15 A , of wool , of cotton or of man-made textile fibres Yugo ­ slavia E P EEC 1 000 pieces 23 7 452 16 61.01 B V c ) 1 2 3 61.01-51 , 54 , 57 Men's and boys' outer garments : Men's and boys' woven suits ( in ­ cluding coordinate suits con ­ sisting of two or three pieces , which arc ordered , packed , con ­ signed , and normally sold together ) of wool , of cotton or of man-made textile fibres , ex ­ cluding ski suits Yugo ­ slavia E P EEC 1 000 pieces 18 3 478 73 60.05 A II b ) 3 60.05-16 , 17 , 19 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made tex ­ tile fibres Yugo ­ slavia E P EEC 1 000 pieces 30 8 775 No L 366 / 42 Official Journal of the European Communities 31 . 12 . 85 GROUP III B Category CCT heading No NIMEXE code ( 1986 ) Description Third countries Mem ber State&gt; Units Quantitative limits from 1 January to 31 December 1986 67 60.05 TonnesYugo ­ slavia 30 6 E P EEC 570 A II b s 5 B 60.06 B II III Outer garments and other articles , knitted or crocheted , not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized ( including elastic knee-caps and elas ­ tic stockings ): B. Other : Clothing accessories and other articles (except garments ), knit ­ ted or crocheted , not elastic or rubberized , articles (other than bathing costumes ) of knitted or crocheted fabric , elastic or rub ­ berized , of wool , of cotton , or of man-made textile fibres 60.05-93 , 94 , 95 , 96 , 97 , 98 , 99 60.06-92 , 96 , 98